Browning, Judge,
concurring:
I am in agreement with the majority of this Court to deny the petitioner the relief sought and remand him to the penitentiary. However, I am not wholly in agreement with the single syllabus point, the majority opinion, the dissenting opinion or the separate concurring opinion, which were filed in the clerk’s office in that order. There is no question in this case relative to counsel; therefore it is not controlled by Gideon v. Wainwright, 372 U. S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799, 93 A.L.R. 2d 733, and State ex rel. May v. Boles, Warden, 149 W. Va. 155, 139 S. E. 2d 177. It is good, in my opinion, that what appeared to be a routine habeas corpus proceeding has resulted in four opinions by this Court and I trust that all that is said in these opinions will reorient this Court upon the issues created by the Gideon case, which has resulted in a deluge of habeas corpus proceedings in this Court. No one knows everything about anything, including habeas corpus, jurisdiction, presumptions, either of the rebuttable or irrebuttable type, and I am not writing this opinion for the purpose of proving, even if I could, that I am right and some or all of the other judges are wrong. However, it is time, I believe, that we review our decisions and, if there are inconsistencies in them, that we return to the fundamentals and, if necessary, overrule any such decisions, so that the judiciary and the bar of this state might know the position of this Court upon the issues presented therein. There is no question in the principal case but that the petitioner had an attorney at his trial; that he entered a plea of not guilty of the principal offense; that he was convicted by a jury of one of the felonies charged against him; that the prosecuting attorney in due time filed an information reciting that the prisoner had theretofore been convicted of a felony; and that the trial court pursuant to the applicable statute sentenced the prisoner to serve a term of one to fifteen years, five years of which having been imposed because of the previous felony conviction. The only question then which arises in this *24case relates to the provision of the recidivist statute requiring a trial judge to “duly caution” a defendant theretofore convicted of a felony against whom an information has been filed as to the consequences of acknowledging that he is the same person named in the information. The final judgment of the trial court is silent with regard to the allegation of the petition in this Court that prior to sentencing the petitioner was not “duly cautioned” by the trial judge as to the consequences of his acknowledging that he was the same person theretofore convicted of a felony as alleged in the information. I am in agreement with that part of the syllabus in the majority opinion which states “There is a presumption of regularity of court proceedings that remains until the contrary appears,” but not with the following clause, “and the burden is on the person who alleges such irregularity to show it affirmatively. ...” I am also in accord with the reminder of the syllabus point to the effect that when a record is merely silent upon any question “it will be presumed, notwithstanding such silence, that such court performed its duty in every respect as required by law, with the exception of the fundamental constitutional right of assistance of counsel which is specifically provided for in both the State and Federal Constitutions.” In the next to the last paragraph of the typewritten majority opinion is this statement: “The petitioner must prove by a preponderance of the evidence that he was not ‘duly cautioned’, in order to rebut the presumption in such cases.” This statement is contained on page eleven of the typewritten concurring opinion: “This Court has held, in effect, in numerous cases, that where the record of a court of general jurisdiction is merely silent with respect to the matter affecting its jurisdiction or the regularity of its proceeding, the presumption is conclusive that it satisfied and complied with all jurisdictional and procedural requirements.”, citing several decisions of this Court in support thereof. (Italics supplied.) If the presumption is conclusive, why talk about the petitioner being required to prove lack of “jurisdiction” by an affirmative showing? The judgment of a trial court when all of these circumstances prevail is either conclusive, and for that reason cannot be attacked collater*25ally, or we have converted a habeas corpus proceeding into a direct attack upon such judgment. In Starcher v. South Penn Oil, 81 W. Va. 587, 95 S. E. 28, this Court held that the order of a court of general jurisdiction, unambiguous upon its face, was not subject to collateral attack. This is the third point of the syllabus: “Ordinarily the orders and decrees of a court touching a subject-matter over which it has general jurisdiction are not open to collateral attack.” Furthermore, the Court said in its opinion that “where a court has general jurisdiction of a subject-matter, and its records show the proper exercise of that jurisdiction, such records are conclusive except in a proper proceeding attacking their validity.” (Italics supplied.)
This is the second syllabus point in State v. Tinovits, 72 W. Va. 531, 78 S. E. 664: “The record of a court having jurisdiction of the parties and of the subject matter, and the facts recited therein upon which final judgment was pronounced, cannot, after the end of the term, be impeached by certificates of court officers or ex parte affidavits of the parties.” In that case this Court held that the final judgment order of a trial court was “a verity” and that it could not be attacked even by a certificate of the judge who presided at the hearing. This sentence would certainly leave no room for doubt as to how this and several other pertinent cases should be or should have been decided: “We do not think the affidavit or certificate of the judge himself can be received for this purpose, certainly not in an appellate court.” As authority for that holding this Court cited Braden v. Reitzenberger, 18 W. Va. 286; State v. Vest, 21 W. Va. 796; Bank v. Houston, 66 W. Va. 336, 66 S. E. 465. Perhaps in the clearest and most unambiguous language Judge Ritz in Lemley v. Coal & Coke Co., 82 W. Va. 153, 95 S. E. 646, has laid down the rule by which we are bound ■unless we overrule many decisions of this Court. He said: “Can the finding of the circiut court, as shown by its decree as above recited, be questioned in this way? This is not a bill to review the proceeding had for the sale of this interest, nor is it a direct attack upon said proceeding, but it proceeds entirely upon the theory that the circuit court ob*26tained no jurisdiction to sell the infants’ land, and that all proceedings had by it were coram non judice. The attempt is made to show this lack of jurisdiction not by anything contained in the record of the proceeding in the circuit court, but by a record from the county court. . . Let me emphasize the following short sentence from that opinion: “The policy of our law is to give to the judgment of the courts full faith and credit, unless it appears from the record of the proceeding in which the judgment was rendered that such court did not have jurisdiction to render it ”, citing cases. (Italics supplied.) This statement appears also in that opinion: “We think that in a collateral proceeding like this the recitals of finding of fact upon which jurisdiction depends are conclusive and cannot be controverted by any evidence outside of the record of the proceeding in which the decree or judgment was entered.” Thereafter he states what we all know — that a different rule would prevail if the lack of jurisdiction appeared from the record itself of the court whose final decision was being collaterally attacked.
Habeas: corpus is a civil proceeding and is, with the exception' of the question of counsel, not to be distinguished from any other civil action as far as procedure and substantive law are concerned, whether the judgment assailed was rendered in a civil or criminal cause. Frankly, I thought that we had long ago firmly laid down a rule with regard to a silent record, attacked in this Court, in a habeas corpus proceeding. This is the first syllabus point of State ex rel. Lovejoy v. Skeen, Warden, 138 W. Va. 901, 78 S. E. 2d 456: “A conviction and sentence of a person in a court of competent jurisdiction, in the absence of a showing that the judgment is wholly or partially void, will not be reviewed in a proceeding in habeas corpus.” It is not enough that the judgment of a court of record be silent upon a jurisdictional question; such want of jurisdiction must affirmatively appear to rebut the strong presumption of validity. This is the first syllabus point of Wandling v. Straw & Morton, 25 W. Va. 692: “The validity of a judgment of a court of record can not be collaterally attacked, on the ground that *27the court had no jurisdiction, unless the want of jurisdiction appears upon the face of the record.” (Italics supplied.) Certainly no want of jurisdiction appears upon the face of the record of this case, the judgment and record of the trial court being merely silent upon the question of “jurisdiction”. Reverting to the Lovejoy case, the Court said in the opinion, relative to the provisions of the recidivist statute for the filing of an information and the duly cautioning of the prisoner:
“The Circuit Court of Logan County failed to show by its order that the requirements of Chapter 31 id., as above quoted, were met. The failure of the court to show by such order the procedure outlined above may have been erroneous. We do not decide that question. We are of opinion however, that the failure to obey the terms of Chapter 31 id., does not render the judgment of the Circuit Court of Logan County, sentencing the petitioner to life imprisonment, void. Trial courts should be careful to obey the mandate of applicable statutes in such grave matters as sentencing a person to life imprisonment.
“In absence of a showing otherwise, we assume that the Circuit Court of Logan County followed the statute in pronouncing sentence, but omitted through inadvertence, a statement of such action.”
In the opinion in the Lovejoy case the Court cited and relied upon Ex Parte Evans, 42 W. Va. 242, 44 S. E. 888, and Ex parte Mooney, 26 W. Va. 36. The rule laid down in the Lovejoy case was reaffirmed by this Court in State ex rel. Browning v. Tucker, 142 W. Va. 830, 98 S. E. 2d 740, but the Court distinguished the Browning case from the Lovejoy case upon the facts, although I was unable to make such distinction as will be shown by my dissenting opinion in that case. This statement appears in the majority opinion of the Browning case: “When the record of a court of general jurisdiction is merely silent with respect to a matter affecting its jurisdiction, the presumption that it satisfied and complied with all jurisdictional requirements for the entry of a valid judgment will be accorded prevailing force and effect.”, citing decisions of this Court in support thereof.
*28These are the 11th and 13th syllabus points of the very recent case of Pyles v. Boles, Warden (1964), 148 W. Va. 465, 135 S. E. 2d 692:
“When the record of a court of general jurisdiction is merely silent with respect to a matter affecting its jurisdiction or the regularity of its procedure, the presumption that it satisfied and complied with all jurisdictional and procedural requirements for the entry of a valid judgment will be accorded prevailing force and effect.” Syl. Pt. 11.
“A habeas corpus proceeding is not a substitute for a writ of error or other appellate process, and a valid judgment entered in a criminal proceeding in which the court has jurisdiction of the subject matter and the parties can not be assailed or disturbed in a habeas corpus proceeding.” Syl. Pt. 13.
Many decisions of this Court are cited in support of those points. Certain it is that the requirement of the recidivist statute is either “jurisdictional” or “procedural”. Therefore, it is not clear to me why in the majority opinion and in the concurring opinion such statements as “the affidavits fall short of the proof required to overcome affirmatively the strong presumption of regularity and requirements for consideration in such cases” or “In my judgment the return in this proceeding sufficiently denied the material allegations of the petition and operated to require the petitioner to support them by adequate proof.” appear. It is true that in the majority opinion and in the concurring opinion the primary reason for denying the writ is stated, but I would have stopped there and said nothing about permitting evidence to rebut the language of the judgment order or the material recitals thereof as to which the order is silent in view of the presumption as shown by many cases herein cited. To do so is misleading to attorneys and trial judges who may be bound by the precedents of this Court.
Strangely enough, none of the opinions in the Lovejoy, Browning or Pyles cases refers to the decision of this Court in State ex rel. Hall v. Skeen, decided January 29, 1952, 136 W. Va. 805, 68 S. E. 2d 683, although it was decided less than two years before the Lovejoy case. Nor can I find the *29Hall case cited in any of the recent habeas corpus cases that have been decided by this Court although it was cited in the dissenting opinion in the Browning case. These are the pertinent facts in the Hall case: The orders of the Circuit Court of Logan County showed that Hall was indicted jointly with Smith and Armstrong for the crime of “armed robbery” and on May 17, 1946, Smith and Armstrong pleaded guilty but Hall pleaded not guilty and demanded a jury trial. The case was set for trial on May 24 following. In the opinion it is stated that “It is clear that counsel consulted with relator, along with the other two defendants to the indictment, and had the benefit of the file prepared by members of the Department of Public Safety on the case. Following a conference between counsel, relator and the other two defendants, a plea of guilty was entered by the relator.” (Italics supplied.) The final judgment of the Circuit Court of Logan County, which appears in the opinion in full, shows the indictment, the guilty plea and the sentencing of the petitioner to the penitentiary of this state for the remainder of his natural life. More than five years thereafter Hall filed a petition in this Court seeking a writ of habeas corpus ad subjiciendum alleging, among other things, that he did not enter a plea of guilty when arraigned as stated in the judgment of the court and that he was “not guilty of armed robbery because I was forced by gun point to go with Smith and Armstrong.” He further alleged that he tried to plead not guilty but “I was again taken before the bar and Prosecutor Chauncey Browning told Honorable Judge Chambers that I was guilty, so there was no further need for talk.” The writ was granted by this Court, counsel was appointed for the petitioner, and a hearing was held in December, 1951, at which “testimony on the part of relator, and on the part of the State, was taken at Logan . . . duly certified, filed and considered by the Court.” Although the prisoner was remanded because “the evidence does not warrant us in sustaining the contention of relator that he did not enter an unconditional plea of guilty to the charge of armed robbery lodged against him”, these statements appear in the unanimous opinion of the Court: “In awarding the writ in this case, it was assumed by this Court that *30if the allegations of relator were shown to be true, the Circuit Court of Logan County was without jurisdiction to impose any sentence; and that its action in imposing a sentence in the absence of a plea of guilty, or of proof of the crime, made the sentence imposed absolutely void. If this be true, then the order that was entered by the circuit court, which shows a plea of guilty, must, in the very nature of things, be open to contradiction, otherwise there could never be a showing that no plea of guilty had been entered, or that the court had refused to accept a plea of not guilty, as is contended in this case. The authorities cited by the State in support of the contention that the order of the circuit court which shows the entry of the plea of guilty imported a verity, and could not be disproved, are not convincing. At most these cases bear on the question of collateral attach on court records. But if the action of a court can be shown to have been without jurisdiction, and to be void, the general rule is that a direct attack may he made at any time and in any proceeding, and this is particularly true in habeas corpus cases, where relief depends on a showing that the proceeding under attack was void from the beginning. We think, therefore, that relator was entitled to a hearing on the allegations of his petition, and that he is not precluded from showing facts surrounding his arraignment and plea by the fact that a court order exists showing the entry of a plea of guilty, which, if true, would preclude relief.” (Italics supplied.) It is my opinion that the decision of the Hall case cannot be reconciled with other decisions of this Court and I would specifically overrule it.
In the majority opinion the decisions of this Court in State ex rel. McClure v. Boles, Warden, 149 W. Va. 599, 142 S. E. 2d 773, and State ex rel. Beckett v. Boles, Warden, 149 W. Va. 112, 138 S. E. 2d 851, are cited in support thereof. It is my opinion, in retrospect, that both of those decisions are palpably erroneous, in that we therein reverted to the rule of the Hall case, and cannot be reconciled with the other decisions of this Court that neither a judgment which is clear and conclusive in its recital of essential facts nor one which is silent thereon can be impeached by collateral at*31tack. In the McClure case “The order of the circuit court sentencing the petitioner to life imprisonment contains no recital that, the petitioner was duly cautioned concerning his identity with respect to the two prior convictions but merely states that the prosecuting attorney filed an information that the defendant had been twice before convicted of a felony and that the circuit court sentenced the petitioner to be confined in the penitentiary of this State for the remainder of his natural life. . . .” It will be noted that the judgment was not silent upon the question of the filing of an information but was silent as to whether the petitioner was duly cautioned. If this Court in the Love joy case could say that if the judgment was silent as to both the fifing of an information and the cautioning of the prisoner, it would be presumed that the trial court had followed the required procedure, I cannot reconcile our decision in the McClure case therewith. It is true that in the McClure case “the transcript of the proceedings which occurred upon the fifing of the information” shows certain action by the court and the procedure, which, if true, would show that the prisoner was not duly cautioned. However, “the transcript of the proceeding” could not be considered as a part of the record of the trial court and I fear that we have shifted again and made of a habeas corpus proceeding a direct rather than a collateral attack upon the judgment of a trial court. The same is true, in my opinion, of the Beckett case, where the final judgment showed that the petitioner conferred “with his attorney and after being duly cautioned of his rights, acknowledged in open court that he was the same person who had been previously convicted of three offenses set forth in the information.” (Italics supplied.) No presumption was necessary in that case, the judgment of the trial court affirmatively showing that the prisoner, prior to his sentence, was duly cautioned. This Court, again relying upon “a transcript of the proceedings taken in connection with the entry of the plea of guilty by the defendant and the action of the court upon the information,” gave controlling force thereto rather than the clear statement in the judgment to the contrary.
*32If the affidavit of the trial judge himself could not be considered in collaterally attacking a final judgment of the Court, as was held in the Lemley case, certainly it must be that this Court erred grievously in permitting “a transcript of the proceedings”, which was not and could not possibly have been a part of the record in those cases, and certainly not a part of the final judgment, to serve that purpose. It goes without saying that the testimony, and certain other proceedings, had upon the trial of a criminal case are not a part of the record unless specifically made so by bill of exceptions, or certificate in lieu thereof, within the time permitted by statute or proper extensions thereof, and, though some papers or writings may become a part of the record in this Court under our rules pertaining to original proceedings, such do not necessarily constitute a part of the record of the trial court whose judgment is being attacked, the only record to which we may look to determine whether an invalidity appears on the face thereof.
There are several other cases decided by this Court which I have not referred to herein including, but by no means limited to, State ex rel. Mounts v. Boles, 147 W. Va. 152, 126 S. E. 2d 393; State ex rel. Post v. Boles, 147 W. Va. 26, 124 S. E. 2d 697; State ex rel. Cox v. Boles, 146 W. Va. 392, 120 S. E. 2d 707; State ex rel. Favors v. Tucker, 143 W. Va. 130, 100 S. E. 2d 411; Brouzas v. City of Morgantown, 144 W. Va. 1, 106 S. E. 2d 244, which point up the inconsistent positions adopted by this Court with regard to collateral attacks upon a judgment and, while I am firmly of the opinion that the better course would be to conform to the principle of the Lovejoy, Browning and Pyles cases, and the others consistent therewith, I believe that in the interests of fairness, justice and consistency we should adopt a definite rule, overruling any inconsistent cases and thereafter adhere to it to the end that one person may not be confined to the penitentiary while another goes free in analogous circumstances.
While not attempting to evade my own responsibility in the matter, I am of the opinion that considerable confusion has resulted from the decisions of this Court in habeas corpus proceedings because of the use, for lack of a more precise *33term, of the word “jurisdiction”. Literally it means “I speak by the law” and comes from two Latin words “Juris” and “Dico”. It is the power, the right, the authority of a judge to pronounce a sentence of the law in a case or issue before him, acquired through due process of law. “Jurisdiction” does not relate to the rights of the parties, it is the power to decide a justiciable controversy between them. It is the power to decide such a controversy either way as the merits may require. It is my opinion that the views expressed in the separate concurring opinion and the dissenting opinion would not seem so divergent if the word “jurisdiction” had not been used so profusely and, in many instances, in my opinion, where it was not the proper term. A court can be created and function in this state in only one of two ways: by the constitution or by a valid act of the legislature of this state. If it is a constitutional court or, as we know them, a circuit court, such court exercises all of the jurisdiction that is given to it by the constitution, the legislature or, where the latter has not spoken, the common law. The constitution of this state permits and empowers the legislature to create courts of limited jurisdiction and the only power they have comes from the legislative act which creates them. Jurisdiction in its true sense does not come from the parties to an action, suit or proceeding and thus cannot be conferred by the litigants, but it can come only from the constitution or the legislature. Such terms as “jurisdiction of the subject matter”, jurisdiction of the person”, “territorial jurisdiction”, “jurisdiction to pronounce sentence” or “had jurisdiction but exceeded his legitimate powers” are judicial linguistic and legalistic monstrosities that confound and mislead but never clarify. Of course the trial judge must be empowered to preside over the case before him, process must be served upon the parties, he must be in his circuit or county, he must hold court in the courthouse or other place provided by law, etc., to render a valid judgment.
There are two kinds of error that a trial court may commit: (a) those that are irregular, and (b) those that are illegal. Judge Brannon in the opinion in Ex parte Evans, *3442 W. Va. 242, 24 S. E. 888, defines the difference thus: “The circuit court of Monongalia has jurisdiction of cases under certain circumstances to enforce payment of debts. If it should mistakenly assume jurisdiction in a particular case, would its action be utterly void? Suppose it were to assume jurisdiction where the proceeding should be at law; its action would not be void but erroneous, because under some circumstances equity has jurisdiction to enforce rights strictly legal; and the mere fact that all those circumstances giving it jurisdiction in a particular case did not exist would not stamp its proceedings as utterly void. Were it, however, to assume to hang a man for murder upon a bill in chancery, its action would be void, and he would be released on habeas corpus, because on no state of facts could it do so.” Either may be attacked directly but only the latter may be reached in a collateral proceeding, and it is such error that this Court has designated as being “jurisdictional”. A review of those cases shows that the fatal error may or may not consist of a right specifically guaranteed by the constitution of this state or nation. All of the recidivist provisions are legislative, there being no reference thereto in our constitution, and I do not believe that it is the failure of the trial court to conform strictly to the statutory procedure that renders a sentence void but because the failure to do so violates a right guaranteed to the prisoner by the due process clauses of the constitutions of this state and nation.
Let me succinctly recapitulate my views upon the issues discussed in the other three opinions. Jurisdiction is conferred upon the courts of this state by the constitution, acts of the legislature, many of which acts as to civil jurisdiction being cited under the editorial note to Rule 1, Lugar and Silverstein, Rules of Civil Procedure for Trial Courts, adopted and promulgated by this Court, and the common law insofar as it has not been changed by statute; the recidivist statute, Code, 61-11-18, 19, as amended, is a highly penal act that comes close indeed to being violative of the double jeopardy and due process clauses of the constitution of this state and of the United States and should be strictly construed against the state and in favor of the defendant; *35the provisions thereof that a writing described in the act as an information shall be filed subsequent to the conviction of the defendant, before the end of the term of court during which the defendant was convicted of the principal offense, and that the defendant before acknowledging that he is the same person theretofore convicted of one or more felonies must be by the court duly cautioned as to the consequences of such admission are mandatory; the failure to strictly comply with these provisions of the recidivist statute makes the sentence of such defendant beyond the term provided by law for the principal offense void as being vio-lative of the due process clauses of the constitutions of this state and of the United States and subject to a direct or collateral attack in any court having jurisdiction; in a complex society governed by law the personal and property rights of its citizens demand strict adherence to the salutary principle of law known as res adjudicata; there must be an end to litigation and litigants as well as courts must be safeguarded against the reopening and relitigation of a legal action or proceeding once the final judgment has been entered by the trial court and the appellate period has passed except where the litigant was deprived of a fundamental right guaranteed by the constitutions of this state and of the United States or in which final judgment was the result of fraud or lack of jurisdiction; a final judgment of a trial court of this state may be attacked directly by writ of error within the appellate period or at any time thereafter, if there was fraud in its procurement or the court which rendered it did not have jurisdiction to do so, by a civil action formerly designated “a bill in the nature of a bill of review”, now procedurally abolished by the Rules of Civil Procedure although the substantive right remains and may be asserted by a complaint as may all other civil actions; where a final judgment of a trial court contains recitals of jurisdictional facts such are deemed to import absolute verity and cannot be thereafter collaterally attacked in a proceeding such as habeas corpus unless such recitals are contradicted by other portions of the record itself; and, where the final judgment of a trial court is merely silent upon a question other than the question of counsel it will *36be presumed that such court did, and caused others to do, that which was required but omitted through inadvertence to state such action and such judgment, unless contradicted by other portions of the record, cannot be attacked collaterally in a proceeding such as habeas corpus.
Therefore, if a habeas corpus proceeding in this Court to attack the validity of a judgment of a trial court is a collateral proceeding, which I believe it to be, and as this Court has many times so held, and if in a collateral attack in an appellate court there is a presumption of validity of the judgment attacked and evidence de hors the record cannot be used for such purpose, then this Court has been in error in all of the decisions it has made in habeas corpus proceedings wherein the petitioner was discharged, except in those cases in which the validity of the judgment of the trial court was contradicted by other parts of the record. These applicable basic principles were not changed by Gideon v. Wainwright, 372 U. S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799, 93 A. L. R. 2d 733; or by State ex rel. May v. Boles, 149 W. Va. 155, 139 S. E. 2d 177, and I would overrule all such cases including the May case in which it was necessary to obtain evidence de hors the record to invalidate the judgment attacked. IF THE COURT REFUSES TO FOLLOW THAT COURSE, THEN THE LEAST IT CAN DO IS OVERRULE ALL OF ITS DECISIONS HOLDING THAT A HABEAS CORPUS PROCEEDING IN THIS COURT IS A COLLATERAL ATTACK AND FIND THAT SUCH IS A DIRECT ATTACK THEREON.